Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 01/12/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):  Newly submitted/amended claims 1-8, 10, 13-24, 26, and 34-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 1 has been amended to recite a non-elected species by reciting “wherein the at least one tissue gathering element is configured to be deployed by a deployment element so that release of the at least one tissue gathering element into an area of damaged tissue causes the distal tip to curve away from the longitudinal axis and curve through one or more blebs or damaged tissue of the lung.”  The distal tip 54 of the elected species (the device shown in Figures 17-18) does not curve away from the longitudinal axis.  Instead, it curves around the longitudinal axis.  Also, the disclosure does not appear to have sufficient support for the limitation “a midsection having at least a portion that is non-extendable along the longitudinal axis” recited in claim 1 for the species shown in Figs. 17-18 because the specification discloses that the midsection 18 is extendible.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-8, 10, 13-24, 26, and 34-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Since all the pending claims are withdrawn, the TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).  This is a second notice of non-responsive amendment.  The response time on any subsequent notices of non-responsive amendment may not restarted with another two months.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JING RUI OU/Primary Examiner, Art Unit 3771